       Case 2:20-cv-01139-DWM Document 94 Filed 07/20/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEVADA


CHANDAN MANANSINGH, an                             No. 2:20-cv-01139-DWM
individual, and ANGELA NAIRNS, an
individual,

                     Plaintiffs,                            ORDER

        vs.

UNITED STATES OF AMERICA, et al.,

                     Defendants.


      Plaintiffs Chandan Manansingh and Angela Nairns (collectively “Plaintiffs”)

allege constitutional claims under Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388 (1971), and tort claims under the

Federal Tort Claims Act (“FTCA”), arising out of a probationary search and

federal indictment. [ECF Nos. 49.] The Court previously dismissed all but one

count of Plaintiffs’ sixteen-count Amended Complaint with prejudice. [See ECF.

No. 73, 85, 89.] Judgment was entered on the dismissed counts, [ECF No. 90], and

Plaintiffs appealed, [ECF No. 91]. Plaintiffs’ pro hac vice counsel, David A.

Frankel, now seeks to withdraw from the case. [ECF No. 93.]

      Pursuant to the Local Rules for the District of Nevada, an attorney can seek

to withdraw by motion but must serve that motion on both the opposing party and


                                         1
        Case 2:20-cv-01139-DWM Document 94 Filed 07/20/21 Page 2 of 2




the “affected client.” LR IA 11-6(b). Counsel’s motion indicates only that it was

served on the defendants, not his own clients. Even though counsel states that he is

acting “at the Plaintiffs’ request,” such service is required by the Rules.

Accordingly,

      IT IS ORDERED that counsel must serve his motion [ECF No. 93] on his

clients and they will be given 14 days to respond as outlined by the Local Rules.

Note further that counsel’s motion applies only to the stayed proceedings in this

Court; once a Notice of Appeal is filed a separate motion must be filed with the

Court of Appeals if counsel has appeared there.

      DATED this ___
                  20thday of July, 2021.




                                        ___________________________  12:07 PM
                                        Donald W. Molloy, District Judge
                                        United States District Court




                                           2
